A L L O W A N C E

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-20-2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A terminal disclaimer was filed and approved on 4-20-2022, thus overcoming the previous double patenting rejection over US Patent 10,728,443. Therefore, the double patenting rejection has been withdrawn.


Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Final mailed 1/25/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (21, 28, 36 & 42).
	Among the prior art of record, the following art references are considered to be the closest and/or relate to Applicant’s claimed invention as follows:

	Marco (US 2018/0350405) discloses an automatic audio-video editing system of a recorded interview (using any number devices 105/120 each having a camera, microphone or combination of both a camera & microphone, para[0022 & 0061]) which performs analysis of audio/video segments (Fig.5: 510/515 & Fig.6: 610/615) to concatenate a final synchronized audio-video (Fig.5: 545 & Fig.6: 650) based on desired moments which may be a current person speaking. Each video may be from a different angle in view of para[0009]. The video analysis may identify image objects “face/mouth talking” used to determine which audio segment is ducked/deemphasized (i.e. muted, decreased volume or removed) and which audio segment is emphasized (i.e. kept) between a pair of first and second audio-video inputs. The video analysis is also used to determine which video segment is deemphasized via a transition effect (i.e. cut/removed, wipe, fade) and which video segment is emphasized between a pair of first and second audio-video inputs. The audio analysis may identify audio characteristics (person’s voice/speech volume) to determine which audio segment is ducked/deemphasized (i.e. muted or decreased volume) and which audio segment is emphasized (i.e. kept) between a pair of first and second audio-video inputs. See para[0009-0010, 0022-0026, 0042, 0045, 0047-0048, 0050, 0053, 0055, 0064 & 0074].
	
Dubin (US 2013/0216206) discloses an automatic video editing system applicable to any recorded audio or audio-video conversation (para[0027-0032]), which may include an interview facilitated by a server (Figure 17 & para[0270-0278]), for combining audio/video tracks to produce a final composite synchronized audio-visual video based on dominant speaker(s). The system may perform audio analysis 120/160 and video analysis 122/168 to identify the dominant speaker(s) amongst a group of people (Fig.3, 11-14) to produce the final audio-visual video in view of Figures 4-7. Deemphasize processing (i.e. mute/reduce) to unwanted audio segments such as a non-speech segment, while emphasize processing (i.e. enhance, enlarge, highlight) to wanted video segments such as an identified dominant speaker is performed to produce the final audio-visual video in view of para[0066-0067, 0079-0080, 0104, 0106, 0113, 0168-0169 and 0183].
It is noted that Dubin teaches trimming excess quiet segments that start at very beginning of entire audio-visual OR trimming excess content segments at very ending of entire audio-visual in para[0116-0017] which is not the same thing as trimming between any pair of audio-video inputs. It is also noted that Dubin teaches editing/cutting uncomfortable pauses due to communication latencies (i.e. technology-induced) between when participants speak in para[0129] which is not the same thing as trimming between any pair of audio-video inputs due to identifying an actual low noise audio caused by a pause in speech (i.e. human-induced) when a participant speaks/not speaks.

Beauregard (US 2010/0183280) discloses an automatic video editing system (using any number of cameras & microphones) which performs analysis of audio/video (para[0136-0137]) to concatenate a final synchronized audio-video (Fig.1) based on important moments which may be a current person speaking i.e. automatic switching between video clips may be based on cutting to the loudest person as the current speaker, para[0136]. See Figures 1-3 and 6. See para[0039, 0065-0074, 0130-0132 and 0136-0137].

Sargin (US 8,913,103) discloses an automatic video editing system (using a single camera and microphone) which performs analysis of audio/video to concatenate a final audio-video based on a detected person speaking or not. See Figures 1, 2 and 9. See col.2, lines 48-60; col.3, lines 23-26; col.6, lines 17-30; col.13, line 4 – col.14, line 27.

	Bradley (US 2015/0356512) discloses an automatic video editing system for a job interview which concatenates a final video (i.e. comprised of both video & audio) from a series of recorded questions and answers. These videos could be created using a computer video camera, done in a professional studio or other means of video capture. Furthermore, while the video may be posted or created in a single sitting, it could also be posted or created in smaller recordings and later concatenated by the video software. See para[0011].


Allowable Subject Matter
Claims 21-32, 34-40 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 28, 36 and 42 are allowed in view of their recent amendments (filed 4/20/22) AND for reasons made clear throughout prosecution. Specifically, claims 36 and 42 were previously indicated as allowable AND claims 21 and 28 were rewritten to include previous allowable subject matter respectively recited in dependent claims 33 or 41 as noted in last Office Action (Final mailed 1/25/22).
The closest prior art (discussed above), whether taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (21, 28, 36 and 42), the respective allowable limitations are as follows:

	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 21 that includes: 
“A system comprising: 
in response to identifying the second low noise audio segment, automatically assembling the combined audiovisual file by further performing the steps of: 
retaining the second audiovisual clip comprising a portion of the audio input and second video input occurring after the first low noise audio segment and before the second low noise audio segment, 
retaining a third audiovisual clip comprising a portion of the audio input and the first video input occurring after the second low noise audio segment, and 
concatenating the second audiovisual clip and the third audiovisual clip for the combined audiovisual file if the time between the first low noise audio segment and the second low noise audio segment is greater than a switch delay time period, or maintaining the second audiovisual clip throughout the second low noise audio segment in the combined audiovisual file if the time between the first low noise audio segment and the second low noise audio segment is less than the switch delay time period”.
Claims 22-27 are allowed for depending from allowable claim 21.

Regarding independent claim 28, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 28 that includes: 
“A computer-implemented method comprising: 
sampling the audio input to identify multiple low noise audio segments, wherein the sampled audio input to identify the low noise audio segment has a decibel level that is below a threshold level for at least four seconds;
automatically assembling a combined audiovisual file by performing the steps of:
removing a portion of the audio input, the first video input, and second video input that falls between a beginning and an ending of each of the low noise audio segments;
wherein the combined audiovisual file includes at least a portion of a low noise audio segment from the audio input, wherein the combined audiovisual file comprises audiovisual clips alternating between the first video input and the second video input”.
Claims 29-32 and 34-35 are allowed for depending from allowable claim 28.

Regarding independent claim 36, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 36 that includes: 
“A system comprising: 
removing a portion of the audio input, the first video input, and the second video input that falls between the beginning and the end of the low noise audio segment; 
and automatically assembling a combined audiovisual file by performing the steps of: 
retaining a first audiovisual clip comprising a portion of the audio input and first video input occurring before the low noise audio segment, retaining a second audiovisual clip comprising a portion of the audio input and second video input occurring after the low noise audio segment, and concatenating the first audiovisual clip and the second audiovisual clip to create a combined audiovisual file of a second length, wherein the first length is longer than the second length”.
Claims 37-40 are allowed for depending from allowable claim 36.

Regarding independent claim 42, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 42 that includes: 
“A video editing system comprising: 
monitoring the audio input for a second low noise audio segment in which a decibel level is below the threshold level for a period of time and identifying a beginning of the second low noise audio segment
if the second low noise audio segment is identified within a switch delay time period from the beginning of the second audiovisual clip, the second audiovisual clip comprises the second low noise audio segment, if the second low noise audio segment is identified after the switch delay period from the start of the second audiovisual clip, preparing a third audiovisual clip, wherein the third audiovisual clip comprises video input from one of the plurality of video cameras other than the second video camera and audio input after the beginning of the second low noise audio segment; 
preparing a combined audiovisual file, the combined audiovisual file comprises the first audiovisual file and the second audiovisual file if the second low noise audio segment is within the switch delay time period or preparing the combined audiovisual file, the combined audiovisual file comprises the first audiovisual file, the second audiovisual file, and the third audiovisual file if the second low noise audio segment is after the switch delay time period”.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698